This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1603

                                   State of Minnesota,
                                        Appellant,

                                            vs.

                                Amanda Nicole Williams,
                                     Respondent.

                                  Filed March 30, 2015
                                        Affirmed
                                    Schellhas, Judge

                            Pennington County District Court
                                 File No. 57-CR-14-87

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Alan G. Rogalla, Pennington County Attorney, Stephen R. Moeller, Assistant County
Attorney, Thief River Falls, Minnesota (for appellant)

Mark D. Nyvold, Fridley, Minnesota (for respondent)

      Considered and decided by Schellhas, Presiding Judge; Stauber, Judge; and

Hooten, Judge.

                        UNPUBLISHED OPINION

SCHELLHAS, Judge

      In this pretrial appeal, the state asserts that the district court erred by suppressing

evidence and dismissing the complaint. We affirm.
                                        FACTS

      On July 21, 2013, Special Agent Ronald Woolever of the Bureau of Criminal

Apprehension (BCA) met with a confidential informant (CI), who reported having

observed respondent Amanda Nicole Williams in possession of a quantity of

methamphetamine. That same day, based on the CI’s information, SA Woolever began

drafting an affidavit to support a search warrant. At SA Woolever’s request, Officer Scott

Mekash and Investigator Marissa Adam of the Thief River Falls Police Department began

to conduct surveillance on Williams’s vehicle, which was located in a park area. After 10

to 15 minutes of surveillance, Williams and three young children left the park area in

Williams’s vehicle. Officer Mekash contacted SA Woolever, who instructed Officer

Mekash to stop Williams’s vehicle and detain Williams. Officer Mekash and Investigator

Adam stopped Williams’s vehicle, and Investigator Adam drove the vehicle to the law-

enforcement center with Williams and the children in the vehicle. At the law-enforcement

center, officers placed Williams in an interview room and the children in a different

room. SA Woolever then interviewed Williams and asked whether she would consent to a

search of her home. Williams said yes and signed a consent-to-search form. In the

subsequent search, officers discovered approximately 31.2 grams of methamphetamine.

      More than six months later, appellant State of Minnesota charged Williams with

first-degree controlled-substance crime (possession of 25 or more grams of

methamphetamine) under Minn. Stat. § 152.021, subd. 2(a)(1) (2012). Williams moved to

suppress any and all evidence obtained as a result of the traffic stop and her arrest,




                                            2
arguing that her consent to search her home was not voluntary. The district court granted

Williams’s motion to suppress and dismissed the complaint.

       This appeal follows.1

                                     DECISION

       “When reviewing a district court’s pretrial order on a motion to suppress evidence,

the district court’s factual findings are reviewed under a clearly erroneous standard. But

legal determinations, such as whether there was a seizure and, if so, whether that seizure

was unreasonable, are reviewed de novo.” State v. Eichers, 853 N.W.2d 114, 118 (Minn.

2014) (citation omitted). Thus, “determinations of reasonable suspicion and probable

cause as they relate to searches and seizures should be reviewed de novo on appeal.”

State v. Lemieux, 726 N.W.2d 783, 787 (Minn. 2007) (quotation omitted).

       Both the U.S. Constitution and the Minnesota Constitution guarantee “[t]he right

of the people to be secure in their persons, houses, papers, and effects” against

“unreasonable searches and seizures.” U.S. Const. amend. IV; Minn. Const. art. I, § 10.

“A warrantless arrest is reasonable if supported by probable cause.” State v. Williams,

794 N.W.2d 867, 871 (Minn. 2011).2 “Probable cause to arrest exists when a person of

ordinary care and prudence, viewing the totality of circumstances objectively, would


1
  “In order for an appellate court to review a pretrial order, the State must show that the
district court’s ruling will have a critical impact on its case.” State v. Obeta, 796 N.W.2d
282, 286 (Minn. 2011). Here, the state asserted in its statement of the case, and Williams
concedes in her brief, that the district court’s order had a critical impact on the state’s
case against Williams.
2
  No apparent relationship exists between appellant Amanda Williams in this case and
appellant Quenton Williams in the cited case.

                                             3
entertain an honest and strong suspicion that a specific individual has committed a

crime.” Id. (emphasis omitted) (quotation omitted). “The ‘honest and strong suspicion’

standard requires more than mere suspicion, but less than the evidence required for a

conviction.” State v. Koppi, 798 N.W.2d 358, 364 (Minn. 2011). “The inquiry is

objective, and the existence of probable cause depends on all of the facts of each

individual case.” Williams, 794 N.W.2d at 871.

      Whether information from an informant is sufficient to establish probable cause

“depends on the totality of the circumstances of the particular case, including the

credibility and veracity of the informant.” State v. Munson, 594 N.W.2d 128, 136 (Minn.

1999); see also U.S. v. Stevens, 530 F.3d 714, 718 (8th Cir. 2008) (“Although ‘an

informant’s veracity, reliability and basis of knowledge are all highly relevant’ in

determining whether probable cause exists when an affidavit is based on hearsay

information, they are not ‘entirely separate and independent requirements to be rigidly

exacted in every case.’” (quoting Illinois v. Gates, 462 U.S. 213, 230, 103 S. Ct. 2317,

2328 (1983)) (internal quotations omitted in original)). We consider six factors to

determine the reliability of an informant who is confidential but not anonymous:

             (1) a first-time citizen informant is presumably reliable; (2) an
             informant who has given reliable information in the past is
             likely also currently reliable; (3) an informant’s reliability can
             be established if the police can corroborate the information;
             (4) the informant is presumably more reliable if the informant
             voluntarily comes forward; (5) in narcotics cases, “controlled
             purchase” is a term of art that indicates reliability; and (6) an
             informant is minimally more reliable if the informant makes a
             statement against the informant’s interests.




                                             4
State v. Ross, 676 N.W.2d 301, 304 (Minn. App. 2004). “If a case is close, the lack of a

warrant may weigh against finding probable cause.” Id.

Arrest

         “The ultimate test to be used in determining whether a suspect was under arrest is

whether a reasonable person would have concluded, under the circumstances, that he was

under arrest and not free to go.” State v. Beckman, 354 N.W.2d 432, 436 (Minn. 1984)

(citing Florida v. Royer, 460 U.S. 491, 103 S. Ct. 1319 (1983)). Here, the district court

determined, and the state apparently concedes, that Williams’s arrest occurred at the time

that officers stopped her vehicle. The evidence shows that after the officers stopped

Williams’s vehicle, Investigator Adam identified herself as a police officer, said, “I need

you to come to the Law Enforcement Center,” and drove Williams and the three children

to the law-enforcement center in Williams’s vehicle. Because a reasonable person under

such circumstances would have concluded that she was under arrest and not free to go,

we agree that Williams’s arrest occurred when officers stopped her vehicle. Cf. Wahl v.

Comm’r of Pub. Safety, 354 N.W.2d 561, 562 (Minn. App. 1984) (stating that “[w]hen

the officer requested [driver] accompany him to the police station after he failed the field

sobriety tests, [driver] could not reasonably have believed he had a choice whether to

accompany the police officer”).

         Both Officer Mekash and Investigator Adam testified that they stopped Williams’s

vehicle at the request of SA Woolever and that they had no independent basis for the

stop, such as a traffic or equipment violation. Williams’s arrest therefore was supported

by probable cause only if SA Woolever’s knowledge provided probable cause to arrest


                                             5
Williams. See State v. Conaway, 319 N.W.2d 35, 40 (Minn. 1982) (stating that “the entire

knowledge of the police force is pooled and imputed to the arresting officer for the

purpose of determining if sufficient probable cause exists for an arrest” (emphasis

omitted)). In addition to SA Woolever’s testimony about the information that he received

from the CI about Williams’s possession of methamphetamine, Woolever’s BCA report,

which was submitted to the district court, states in relevant part:

                     On July 21, 2013 SA Woolever met with BCA CI X-
              2008 (hereinafter X-2008) and learned that X-2008 observed
              Amanda WILLIAMS to be in possession of a quantity of
              methamphetamine while driving a [vehicle identified by
              color, year, make, model, and license plate number].

                     ....

                     SA Woolever while searching WILLIAMS’s purse
              [during the search of her home] found $700.00 in US
              Currency. (This money matched photocopied money used
              previously by a CRI while working under the direction of SA
              Woolever to purchase 2 8balls of methamphetamine from
              WILLIAMS earlier on the day of 07-21-13[.])

       Because the state presented no evidence to show that the CI was a first-time

citizen informant, came forward voluntarily, or made a statement against the CI’s

interests, the first, fourth, and sixth reliability factors under Ross plainly are not

applicable. Nor does SA Woolever’s report state whether “a CRI” is the same CI who is

named elsewhere in the report as “BCA CI X-2008” or “X-2008.” Moreover, regardless

of who made the purchase mentioned in the report, the report does not refer to the

purchase as a “controlled purchase,” which “is a term of art that indicates reliability” in




                                              6
narcotics cases. See Ross, 676 N.W.2d at 304 (quotation omitted). The fifth reliability

factor under Ross is not applicable.

       The applicability of the only two remaining reliability factors hinges on whether

the CI gave reliable information to police in the past (second factor) and whether police

corroborated the information that the CI provided on July 21, 2013 (third factor). See id.

As to the second factor, the only indication that the CI gave past reliable information to

police is SA Woolever’s single testimonial reference to “a confidential reliable

informant.”3 The state argues that this reference is sufficient to satisfy the second factor

and cites, inter alia, Ross, 676 N.W.2d at 304, and State v. Wiley, 366 N.W.2d 265, 269

(Minn. 1985). Ross provides that “[t]he second factor is fulfilled by a simple statement

that the informant has been reliable in the past because ‘this language indicates that the

informant had provided accurate information to the police in the past’ and thus gives ‘. . .

reason to credit the informant’s story.’” 676 N.W.2d at 304 (quoting Wiley, 366 N.W.2d

at 269). Ross also provides that “[t]here is no need for law-enforcement officers to

provide specifics of the informant’s past veracity.” Id. But in Ross, “[t]he CRI had

previously provided accurate information resulting in successful arrests.” Id. at 303.

Likewise, in Wiley, the affidavit in support of a search warrant “stated that the informant

‘has been used over several years successfully.’” 366 N.W.2d at 269; see also Munson,
594 N.W.2d at 136 (stating that “further elaboration concerning the specifics of the CRI’s

veracity is not typically required,” where officer “testified that, by definition, a CRI was

3
  SA Woolever’s report also makes a single reference to “a CRI,” but the report does not
indicate whether “a CRI” is the same CI who is named elsewhere in the report as “BCA
CI X-2008” or “X-2008.”

                                             7
someone who had previously provided the police with information that led to an arrest

and that the particular CRI who provided the information about [defendant] had given the

police reliable information in the past”).

         In contrast, this case involves a one-word label—“reliable”—applied to the CI,

without any accompanying statement that the CI “has been reliable in the past.” See Ross,
676 N.W.2d at 304; see also State v. Siegfried, 274 N.W.2d 113, 114 (Minn. 1978)

(stating that “it is not enough . . . [to] state[] in a conclusory fashion that [an informant] is

credible or reliable”). The second reliability factor under Ross is not applicable on these

facts.

         As to the third reliability factor, the state asserts that the CI’s information was

corroborated when Officer Mekash and Investigator Adam “personally identif[ied

Williams] driving the vehicle described by” the CI.4 “Even corroboration of minor details

lends credence to an informant’s tip and is relevant to the probable-cause determination.”

State v. Holiday, 749 N.W.2d 833, 841 (Minn. App. 2008); see also Munson, 594 N.W.2d

at 136 (stating that “independent corroboration of even innocent details of an informant’s

tip may support a finding of probable cause”). But in light of the inapplicability of every

other informant-reliability factor, police corroboration of public, easily obtained

information about Williams’s vehicle was insufficient to establish probable cause in this

case. Cf. State v. Walker, 584 N.W.2d 763, 764, 768 (Minn. 1998) (disapproving this


4
  The state also asserts that police corroborated information regarding the location of
Williams’s home. We summarily reject this assertion, as the record is devoid of any
indication that the CI ever mentioned Williams’s home to SA Woolever.


                                               8
court’s “presuppos[ition]” of reliability of anonymous letter implicating defendant and

accomplice in murder and stating that “[e]vidence of the letter’s reliability is lacking

because the police did not corroborate any information in the letter beyond [defendant]’s

and [accomplice]’s identity and [defendant]’s address”); State v. Cook, 610 N.W.2d 664,

668 (Minn. App. 2000) (concluding that corroboration of confidential informant’s

“description of [defendant]’s clothing, physical appearance, vehicle, and present

location” did not establish “any link between [defendant] and illegal activity” reported by

informant), review denied (Minn. July 25, 2000); State v. Albrecht, 465 N.W.2d 107, 109

(Minn. App. 1991) (concluding that “corroboration of [anonymous informant’s

information regarding defendant’s] address and car ownership, without more, is not

sufficient to support a finding of probable cause”).

       The state did not demonstrate adequately the CI’s reliability and presented no

other evidence to support an honest and strong suspicion that Williams had committed a

crime. Under the totality of the circumstances, we conclude that SA Woolever did not

have probable cause to arrest Williams. Williams’s arrest therefore was unlawful.

Consent

       Although Williams’s consent to a search of her home followed her unlawful arrest,

we address the consent issue because the state argues in the alternative that the taint of

the unlawful arrest was purged by Williams’s voluntary consent to search. “Established

exceptions to the warrant requirement include . . . searches conducted after obtaining

voluntary consent . . . .” State v. Johnson, 813 N.W.2d 1, 14 (Minn. 2012). “For a search

to fall under the consent exception, the State must show by a preponderance of the


                                             9
evidence that the defendant freely and voluntarily consented.” State v. Brooks, 838
N.W.2d 563, 568 (Minn. 2013), cert. denied, 134 S. Ct. 1799 (2014).

             The question whether a consent to a search was in fact
             voluntary or was the product of duress or coercion, express or
             implied, is a question of fact. Therefore, the clearly erroneous
             standard controls [appellate] review of a district court’s
             finding of voluntary consent. Findings of fact are clearly
             erroneous if, on the entire evidence, [the appellate court is]
             left with the definite and firm conviction that a mistake
             occurred.

State v. Diede, 795 N.W.2d 836, 846–47 (Minn. 2011) (quotations and citations omitted).

      “Whether consent is voluntary is determined by examining the totality of the

circumstances.” Brooks, 838 N.W.2d at 568 (quotation omitted). The totality of the

circumstances “includ[es] the nature of the encounter, the kind of person the defendant is,

and what was said and how it was said.” Id. at 569 (quotation omitted).

      In this case, police stopped Williams’s vehicle, drove her and the three children

who were with her to the law-enforcement center, and told her, “when you get to the Law

Enforcement Center, I’ll explain to you what’s going on.” Although officers allowed

Williams a brief visit with the children at the law-enforcement center, the children

otherwise were kept apart from Williams. The state asserts that SA Woolever recorded

his conversation with Williams and that it presented the district court with a recording of

that conversation. The state also asserts that “the record shows [Williams] wasn’t asked

one question about the possible presence of drugs in her residence.” In actuality, the

record shows no such thing because SA Woolever failed to record his interview of

Williams, except for the reading and signing of the consent-to-search form. Moreover,



                                            10
the narrative portion of SA Woolever’s report states that Williams “advised” SA

Woolever that she “had a large quantity of methamphetamine in a shoe box in the master

bedroom area” of her home, suggesting that SA Woolever did ask Williams questions

about the presence of drugs in her home.

       Due to SA Woolever’s failure to record his interview of Williams, the record is

essentially devoid of what was said and how it was said during the interview, leaving the

district court with no way to determine whether Williams’s consent was voluntary. We

conclude that the district court did not err in finding that the state failed to prove, by a

preponderance of the evidence, that Williams gave her consent voluntarily and without

coercion. Accordingly, we decline to address the state’s alternative argument that, even if

Williams’s arrest was unlawful, the taint of her unlawful arrest was purged by her

voluntary consent.

       Affirmed.




                                            11